Exhibit Comtech Group, Inc. Reports Best Quarterly and Annual Revenue and Profit Ever for · 2007 full year revenue grew 34.7% from 2006 with Q4 revenue up 46.3% year-over-year · Full year 2007 net income increased 32.3% from 2006 with Q4 net income up 32.6% year-over-year · 2007 Non-GAAP net income increased 51.9% from 2006 with Q4 Non-GAAP net income up 22.3% from Q3 · 2007 full year Non-GAAP EPS Diluted grew 35.1% from 2006 to $0.73; Q4 Non-GAAP EPS Diluted grew 37.5% year-over-year to · Results exceeded the Company’s previous 2007 annual guidance and demonstrated the best quarter in the company’s history, delivering the highest quarterly revenue and profit ever · Company expects to continue last year’s strong performance with robust growth of 25% to 30% in both revenue and Non-GAAP EPS Diluted for 2008, · Management provides full year guidance of $285 million in revenue and Non-GAAP EPS Diluted of$0.90 SHENZHEN, China, March 13, 2008—Comtech Group, Inc. (NASDAQ: COGO), a China-based provider of customized module design solutions as well as engineering and technology services to domestic and international technology product companies, today announced audited financial results for its fourth quarter and full year ended
